DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 09/23/2021.
Claims 1-5, 11-15, and 21-25 remain pending in this application.

The Examiner will not be recognizing the filing dates of: 01/30/2015 (14/611,102); 01/30/2015 (PCT/US15/67472) because the current claims of the instant application contains new matter not discussed in the previous specifications (i.e. rules).  Therefore, the Examiner is giving the instant case a priority date of the current filing data of 10/19/2018. "


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 11-15, and 21-25 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-5, 11-15, and 21-25 under Step 2A claims 1-5, 11-15, and 21-25 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-5, 11-15, and 21-25 the independent claims (claims 1, 11, and 21) are directed, in part, to managing the user interactions and attributes of goods (e.g. tracking attributes of goods, monitoring users’ transactions, determining popularity of attributes, analyzing content, identifying attributes, receiving user quest). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interaction such as marketing and sales activities; managing personal behavior such as following rules or instructions. The managing personal behavior is entered into when the user social media activities are monitored, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction and managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – user device, apparatus, processor, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0088) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as user device, apparatus, and processor. When considered individually, the user device, apparatus, processor, claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
The Examiner would like to point the Applicant, to the 
Affinity Labs v. DirecTV, “where the court relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the climbed methods of delivering broadcast content to cellphones ineligible”

The specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. As such the specification could identify a technical problem and explain how the specification provides a technical solution.
Examiner looks to Applicant’s specification in at ([0080]) “where the hardware-implemented modules comprise a general-purpose processor configured using software, the general-purpose processor may be configured as respectively different hardware-implemented modules at different times.” [0081] “to understand that the invention may be implemented in a generic environment that “As such, processor 128 may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information…This may include one or more physical processors during execution of processor readable instructions, the processor readable instructions, circuitry, hardware, storage media, or any other components”  ([0086])  “it is to be understood that the present technology contemplates that, to the extent possible, one or more features of any implementation can be combined with one or more features of any other implementation.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2 and 12 directed to iteratively determining the popular attributes.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction such as marketing and sales activities; managing personal behavior such as social activities and following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3-5, 13-15 and 22-25 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Response to Arguments
Applicant’s arguments filed 09/23/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 09/23/2021.

Regarding the 35 U.S.C. 101 rejection, Applicant’s arguments with respect to respect to claimed invention here recites similarities to McRo Inc. vs Bandai Namco Games America, therefore Applicant’s claim is patent eligible over the 35 USC 101.
The Examiner respectfully disagrees.  On page 23 of McRo the court states  “We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (“Enfish”); see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-1570, 2016 WL 3606624, at *4(Fed. Cir. July 5, 2016).”
The Examiner asserts that in the instant case that claims do not focus on a specific means or method that improves the relevant technology.  The Examiner asserts that managing the user interactions and attributes of goods area is not a technology or technical field, but rather a business practice.
Further, on page 22 of McRo the court determined “As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.”
In the instant case there is no such technical improvement disclosed in the Applicant’s specification.
Further, page 24 of McRo states “Claim 1 of the ’576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. We disagree with Defendants’ arguments that the claims simply use a computer as a tool to automate conventional activity.  While the rules are embodied in computer software that is processed by general-purpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required by the claims. See Defs.’ Br. 10–15, 39–40. In support, Defendants point to the background section of the patents, but that information makes no suggestion that animators were previously employing the type of rules required by claim 1. Defendants concede an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.”
As such, in McRO the rules used by animators is the same as the process required by the claims.  In the instant case, the steps recited in the claims are the same steps that a human user would use to perform the process.  As such, the claims here are not similar to the claims at issue in McRO.
Furthermore, the evidence that Claim 1 represent the Abstract idea include: 
tracking one or more content attributes of goods listed on an online marketplace, the one or more content attributes of a respective good including one or more content attributes selected from a group of content attributes consisting of:
an item type of the respective good, an item description of the respective good, an item price of the respective good, and a brand of the respective good;
monitoring remote user transactions on the online marketplace with respect to the goods in which the remote user transactions are performed located in a region that corresponds to a remote marketplace platform of the online marketplace that is remote from a central marketplace platform of the online marketplace;
determining, based on the monitoring, one or more popularity attributes for the remote marketplace platform with respect to the goods, the one or more popularity attributes of a respective good including one or more popularity attributes selected from a group of popularity attributes consisting of:
a number of times a listing of the respective good has been viewed, a number of times the listing of the respective good has been included in search results, a number of times a content attribute of the respective good has been searched or viewed, and a number of times the content attribute or another content attribute of the respective good has been included in search results;
determining a set of popular content attributes for the remote marketplace platform, the set of popular content attributes including one or more of the tracked content attributes determined to be of interest in the region based on the one or more popularity attributes and the goods and content attributes that correspond to the one or more popularity attributes;
analyzing content related to goods listed on the online marketplace and that is stored at the central marketplace platform;
identifying, as matching content and based on the analyzing of the content, which of the content stored at the central marketplace platform has attributes that sufficiently match one or more content attributes included in the set of popular content attributes;
sending, based on the matching content having attributes that sufficiently match the one or more popular content attributes, the matching content from the central marketplace platform to the remote marketplace platform for storage at the remote marketplace platform, the remote marketplace platform either pre-caching the content or storing the content based on a size of a cache storage at the remote marketplace platform and other storage at the remote marketplace platform;
in response to receiving a user request related to the matching content and that originated from a user device located in the region, retrieving the matching content from the remote marketplace platform instead of the central marketplace platform to reduce a load time of the matching content on the user device.
Regarding, the inventive concept at pg. 10 “In particular, the functionality of a remote server, which is a computing device, is improved in that the utilization of storage capabilities of the remote server is improved.” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. Therefore Applicant’s argument is not persuasive.  
Lastly, the Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding receiving and generating attributes data, which constitutes methods related to commercial interactions such as marketing and sales activities, as well as, managing personal behavior or relationships or interactions between people (including teaching, and following rules or instructions) which are still considered an abstract idea under the 2019 PEG. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mancini., U.S. Pub. 20080162537, (discussing the utilizing of users profiles in a marketplace).
Pereira et al., U.S. Pub. 20120095958, (discussing the configurable ways to distribute content).
Mishra, AU. Pub. AU2015324030B2, (discussing the managing of content within a marketplace).
Zhou et al., Hey, You, Get Off of My Market: Detecting Malicious Apps in Official and Alternative Android Markets, https://www.csd.uoc.gr/~hy558/papers/mal_apps.pdf, Department of Computer Science North Carolina State University, 2012 (discussing the monitoring of application content in a marketplace).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624